500 F.2d 1382
Nazareth GATES et al., Plaintiffs-Appellees, and UnitedStates of America, Plaintiff-Intervenor-Appellee,v.John COLLIER, Superintendent, Mississippi StatePenitentiary, et al., Defendants-Appellants.
No. 73-1790.
United States Court of Appeals, Fifth Circuit.
Sept. 9, 1974.

A. F. Summer, Atty. Gen. of Miss., William A. Allain, Asst. Atty. Gen., P. Roger Googe, Jr., Special Asst. Atty. Gen., Jackson, Miss., for defendants-appellants.
Roy S. Haber, Native American Rights Fund, Boulder, Colo., Frank R. Parker, Jackson, Miss., Edward J. Reilly, New York City, for plaintiffs-appellees.
Michael Davidson, Jesse H. Queen, Thomas R. Sheran, U.S. Dept. of Justice, Civil Rights Div., Washington, D.C., H. M. Ray, U.S. Atty., Oxford, Miss., for intervenor.
ON PETITION FOR REHEARING AND PETITION FOR REHEARING EN BANC
(Opinion December 5, 1973, 5 Cir., 1974, 489 F.2d 298).
Before BROWN, Chief Judge, and WISDOM, GEWIN, BELL, THORNBERRY, COLEMAN, GOLDBERG, AINSWORTH, GODBOLD, DYER, SIMPSON, MORGAN, CLARK, RONEY and GEE, Circuit Judges.

BY THE COURT:

1
A member of the Court in active service having requested a poll on the application for rehearing en banc and a majority of the judges in active service having voted in favor of granting a rehearing en banc.


2
It is ordered that the cause shall be reheard by the Court en banc with oral argument on a date hereafter to be fixed.  The Clerk will specify a briefing schedule for the filing of supplemental briefs.